Citation Nr: 9900345	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  96-33 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of hands and feet.


ATTORNEY FOR THE BOARD

Richard A. Cohn,  Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1996 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied entitlement to service connection for residuals 
of frostbite of hands and feet.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO improperly denied the 
benefit sought on appeal.  The veteran asserts that his hands 
and feet were frostbitten during his period of active service 
and that residuals of this disorder have persisted since 
then.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met his 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to service connection for residuals of frostbite 
of hands and feet is well grounded.


FINDING OF FACT

There is no competent evidence that the veteran currently has 
residuals of frostbite of hands and feet.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of frostbite of hands and feet is not well grounded.  
38 U.S.C.A. §5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1997).  The threshold question for the Board, however, 
is whether the veteran presents a well grounded claim for 
service connection.  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In several written statements, including those received in 
March 1994, May 1996, October 1997, October 1998 and December 
1998, the veteran reiterated at length his claim that his 
hands and feet were frostbitten during his active duty, first 
in Kentucky then again in Korea.  However, in adjudicating 
the veterans claim the RO was unable to review his service 
medical records except for the report of his separation 
examination.  It is apparent from the claims file that the 
veteran's service medical records are not available and may 
have been destroyed in a 1973 fire at the National Personnel 
Records Center.  Although the Board finds that the RO has 
undertaken all reasonably possible development to obtain the 
veterans service medical records, for purposes of this 
decision the Board will assume the truthfulness of the 
veterans statements that his hands and feet were frostbitten 
while on active duty.

The claims file contains no competent medical evidence 
documenting a diagnosis of residuals of frostbitten hands and 
feet since the veterans separation from service.  The report 
of his separation examination contains no notation of 
residuals of frostbitten hands or feet.  Upon a VA 
examination in May 1974 pertaining to an unrelated claim, the 
examiner noted the veterans multiple somatic complaints 
including low back pain, multiple joint pains of the upper 
and lower extremities, nervousness, insomnia, paresthesia, 
dyspnea and other disorders.  The examiner noted no 
complaints of residuals of frostbite.  The examiner noted 
objective findings only of lumbosacral tenderness and mild 
flexion impairment and diagnosed the veteran with a possible 
low back disease.  The veteran claimed to have sought and 
received treatment for residuals of frostbite in May 1977 
from a H. A. Perry, M.D. in Whitley City, Kentucky.  But Dr. 
Perrys office reported in December 1997 that there were no 
patient files for the veteran.  Thus, the record contains no 
medical documentation of the veterans having sought or 
received medical attention for his claimed frostbite 
residuals until more than 40 years after his separation from 
service.

A VA examination in August 1995 apparently disclosed no 
objective symptomatology sufficient to support an unqualified 
diagnosis because the examiner diagnosed the veteran only 
with a history of frostbite with residual paresthesia.  
Since there was no prior medical documentation of the 
veterans alleged frostbite to which the examiner could have 
referred, the source of the history could only have been the 
veteran himself.  Therefore, considering that the examiner 
also described the veteran as a a poor historian, the 
Board finds that the examiners diagnosis cannot constitute a 
reliable or authoritative identification of a current 
disorder.  A lay history is not transformed into competent 
medical evidence merely because the transcriber happens to 
be a medical professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  The examiner further noted that the veteran 
also was scheduled for nerve conduction studies but that he 
failed to appear.

Inasmuch as the record is devoid of competent medical 
evidence establishing that the veteran currently has 
residuals of frostbite of hands and feet or that whatever 
disorder he may have is linked to his period of active 
service the veterans claim for service connection for that 
disorder is implausible and must be denied as not well 
grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468. As the Board is not aware of the existence of 
additional evidence that might well ground the veterans 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and an 
explanation as to why his current attempt fails.



ORDER

Entitlement to service connection for residuals of frostbite 
of hands and feet is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
